The Court
quashed the execution for $1000, (No. l),nem. con., and the execution for $900, (No. 8), Morsell, J., dissenting.
[Note. In the ease of the Bank of Columbia v. Okely, (4 Wheat. 235,) the Supreme Court decided that the 14th section of the charter of that bank was not unconstitutional, and that the clerk of this Court was competent to issue the execution,upon the order of the president.
That section of the charter, however, was repealed by the 8th section of the Act of Congress of the 2d of March, 1821, [3 Stat. at Large, 618,] entitled “ An act to extend the charters of certain banks in the District of Columbia.”]